Exhibit 10.3
 
[Insert Name and Address]




Dear [Insert Name],


Provident Community Bancshares, Inc. (the “Company”) anticipates entering into a
letter agreement (“Agreement”) with the United States Department of the Treasury
(“Treasury”) that provides for the Company’s participation in the Treasury’s
Capital Purchase Program (the “CPP”).  If the Company does not participate in
the CPP, this letter shall be of no further force and effect.


For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Agreement, the Company is required to meet
specified standards for incentive compensation to its senior executive officers
and to make changes to its compensation arrangements. To comply with these
requirements, and in consideration of the benefits that you will receive as a
result of the Company’s participation in the CPP, you agree as follows:


(1)           No Golden Parachute Payments. The Company shall not make any
golden parachute payment to you during any period during which (A) you are a
senior executive officer and (B) Treasury holds an equity or debt position
acquired from the Company in the CPP (a “CPP Covered Period”).


(2)           Recovery of Bonus and Incentive Compensation. Any bonus and
incentive compensation paid to you during a CPP Covered Period is subject to
recovery or “clawback” by the Company if the payments were based on materially
inaccurate financial statements or any other materially inaccurate performance
metric criteria.


(3)           Compensation Program Amendments. Each of the Company’s
compensation, bonus, incentive and other benefit plans, arrangements and
agreements (including golden parachute, severance and employment agreements)
(collectively, “Benefit Plans”) with respect to you is hereby amended to the
extent necessary to give effect to provisions (1) and (2). For reference,
certain affected Benefit Plans are set forth in Appendix A to this letter. If
the payments and benefits provided under the Benefit Plans would exceed the
golden parachute limitations of the CPP, the payments and benefits shall be
reduced or revised, in the manner determined by you (subject to the next
sentence), by the amount, if any, which is the minimum necessary to result in no
portion of the payments and benefits exceeding the limitations.  The Company, at
its expense, will determine the extent of any reduction in the payments and
benefits to be made pursuant to this letter.  In addition, the Company is
required to review its Benefit Plans to ensure that they do not encourage senior
executive officers to take unnecessary and excessive risks that threaten the
value of the Company. To the extent any such review requires revisions to any
Benefit Plan with respect to you, you and the Company agree to negotiate such
changes promptly and in good faith.
 

--------------------------------------------------------------------------------


 
(4)           Definitions and Interpretation. This letter shall be interpreted
as follows:
 
(i)           “Senior executive officer” means the Company’s “senior executive
officers” as defined in subsection 111(b)(3) of EESA and 31 C.F.R. § 30.2.
 
(ii)           “Golden parachute payment” has the meaning given to such term in
Section 111(b)(2)(C) of EESA and 31 C.F.R. § 30.9.


(iii)           “EESA” means the Emergency Economic Stabilization Act of 2008.
 
(iv)           The term “Company” includes any entities treated as a single
employer with the Company under 31 C.F.R. § 30.1(b).  You are also delivering a
waiver pursuant to the Agreement, and, as between the Company and you, the term
“employer” in that waiver will be deemed to mean the Company as used in this
letter.
 
(v)           The term “CPP Covered Period” shall be limited by, and interpreted
in a manner consistent with, 31 C.F.R. § 30.11.
 
(vi)           Provisions (1) and (2) of this letter are intended to, and will
be interpreted, administered and construed to, comply with Section 111 of EESA
(and, to the maximum extent consistent with the preceding, to permit operation
of the Benefit Plans in accordance with their terms before giving effect to this
letter).
 
(5)           Miscellaneous. To the extent not subject to federal law, this
letter will be governed by and construed in accordance with the laws of
Delaware. This letter may be executed in two or more counterparts, each of which
will be deemed to be an original. A signature transmitted by facsimile will be
deemed an original signature.
             

 
Yours sincerely,
     
PROVIDENT COMMUNITY BANCSHARES, INC.
          __________________________________________  
Name:
 
Title:



Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.


___________________________________
[Insert Name]


Date:_______________________________
 

--------------------------------------------------------------------------------

